Citation Nr: 9923923	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-19 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Whether a timely appeal was filed with respect to the 
denial of service connection for arteriosclerotic heart 
disease/coronary artery disease.

2.  Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for 
arteriosclerotic heart disease/coronary artery disease has 
been presented.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran has recognized guerrilla service from March 29, 
1945 to January 22, 1946.


FINDINGS OF FACT

1.  No notice of disagreement has been received by the RO 
with respect to the issue of whether new and material 
evidence sufficient to warrant reopening a claim of 
entitlement to service connection for arteriosclerotic heart 
disease/coronary artery disease has been presented, addressed 
in a March 1999 rating decision of which the veteran was 
notified March 29, 1999.

2.  No notice of disagreement has been received by the RO 
with respect to the timeliness issue, addressed in the 
supplemental statement of the case issued April 27, 1999.

3.  There is no justiciable case or controversy currently 
before the Board.


CONCLUSION OF LAW

There being no justiciable case or controversy currently 
before the Board, the appeal is dismissed.  38 U.S.C.A. §§ 
7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 20.201, 
20.300 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary.  Decisions in such appeals are made by the 
Board.  In its decision, the Board is bound by applicable 
statutes, VA regulations, precedent opinions of VA's General 
Counsel and the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  
38 U.S.C.A. § 7104.

To initiate an appeal, governing statutory and regulatory 
provisions require the submission, following promulgation of 
an adverse rating action and adequate notice thereof, of a 
notice of disagreement.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201.  In the case currently before the Board, 
no document or record that can be classified as a notice of 
disagreement has been received as of this date by the RO with 
regard to the questions identified on the first page of this 
decision.  

By way of history, the Board remanded this case to the RO for 
clarification as to whether the veteran had perfected a 
timely appeal with respect to his claim of entitlement to 
service connection for heart disease, so as to clarify 
whether any issue was in appellate status.  In March 1999, 
the RO found that a prior decision had become final in the 
absence of a perfected appeal and then denied reopening the 
veteran's claim based on the lack of new and material 
evidence and properly notified the veteran of such on March 
29, 1999.  In a supplemental statement of the case issued 
April 27, 1999, the RO found that no timely appeal had been 
perfected with respect to the October 1995 or May 1996 prior 
denials of service connection for heart disease.  At that 
time the RO notified the veteran that he could either file a 
notice of disagreement with the denial of timeliness or with 
the denial of materiality.  No notice of disagreement from 
the veteran is of record. 

In the informal hearing presentation dated in July 1999, 
which is identified as a transcript of oral arguments for 
subsequent presentation to and review by the Board, the 
veteran's representative listed both of the referenced 
matters as at issue.  However, the representative presented 
argument only with respect to the fact that the veteran's 
1997 hearing testimony should be accepted as new and material 
evidence sufficient to reopen his service connection claim.  
The Court has specifically held that a hearing presentation 
submitted "for subsequent presentation to . . . the Board" 
might not have been filed with the RO as required by 
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300 (1998).  
Zevalkink v. Brown, 6 Vet. App. 483, 489 (1994).  

The claims file contains no other document that might be 
considered a notice of disagreement submitted to the RO as 
required by 38 C.F.R. §§ 20.201, 20.300.  The Court has held 
that a notice of disagreement is jurisdictional in nature.  
See, e.g., Rowell v. Principi, 4 Vet. App. 9 (1993).  The 
Federal Circuit Court of Appeals has specifically held that a 
separate and timely notice of disagreement must be submitted 
to VA as to each issue to be decided.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); see also Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997).  In the absence of a notice 
of disagreement, the Board must conclude that appellate 
jurisdiction as to any claim has not been established, and 
that the matters listed on the first page of this decision 
must be dismissed.  See 38 U.S.C.A. § 7108 (West 1991).  
However, the veteran is advised that he still has time to 
file a notice of disagreement if he chooses to do so.  


ORDER

The instant matters are dismissed.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 



